Filed 7/24/14 In re L.R. CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


In re L.R., a Person Coming Under the                                B251885
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. DK00301)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

MARGARET R.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Marguerite D.
Downing, Judge. Affirmed in part and reversed in part with directions.
         Catherine C. Czar, under appointment by the Court of Appeal, for Defendant and
Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel, and
Jeanette Cauble, Senior Deputy County Counsel, for Plaintiff and Respondent.
         M. Elizabeth Handy, under appointment by the Court of Appeal, for Minor.
                                             ——————————
       Margaret R. appeals from the jurisdiction and disposition orders of the juvenile court
in this dependency proceeding involving her granddaughter. With respect to the jurisdiction
order, we find insufficient evidence to support the court’s exercise of jurisdiction based on
inappropriate physical discipline, and agree with appellant that the jurisdictional findings
must be reversed on that ground. We are not persuaded, however, by appellant’s remaining
arguments. Accordingly, we affirm in part, reverse in part and remand with directions.
                                 PROCEDURAL HISTORY
       On August 5, 2013, respondent Los Angeles Department of Children and Family
Services (DCFS) filed a petition pursuant to Welfare and Institutions Code1 section 300,
subdivisions (a), (b), (d) and (j) on behalf of minor L.R. (born June 1998), and her brother
J.R. (born September 1995, who is not a subject of this appeal), after receiving an emergency
referral of a sexual abuse incident perpetrated on L.R. by J.R. while in the family’s pool.
Following a detention hearing, L.R. was placed temporarily in foster care and J.R. was
released to the care of appellant Margaret R., the children’s maternal grandmother and
adoptive mother (grandmother).2 Visits between L.R. and her grandmother were to be
supervised in a therapeutic setting. L.R. refused to participate in visits.
       A jurisdictional and dispositional hearing was conducted on September 11, 2013.
The juvenile court amended and sustained the petition as to the section 300, subdivision (b)
allegations, and dismissed the remaining counts. L.R. was removed from grandmother’s
physical custody, and reunification services and monitored visits in a therapeutic setting were
ordered.




       1All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.
       2  The children were court dependents and adopted in 2002, when J.R. was three and
L.R. was an infant, after reunification efforts with their biological mother failed. We will
refer to appellant as grandmother, as that is what the children call her.


                                                2
                                FACTUAL BACKGROUND
       In March 2013, the household consisted of L.R., grandmother, J.R., and the children’s
adult aunt Rachel (aunt). DCFS received a child abuse referral regarding allegations of
sexual abuse. L.R. had disclosed that, a year and a half earlier when she was 13, her then 15-
year-old brother had taken both his and her pants off in the family’s backyard pool, and
attempted unsuccessfully to penetrate her vagina. J.R. stopped after grandmother came into
the yard to ask what was going on, grabbed his shorts and ran from the pool. Together with
J.R.’s psychiatrist,3 grandmother and aunt developed a safety plan which required that the
children were never alone together. The referral was investigated and deemed unfounded.
       On July 30, 2013, a mandated second referral was made regarding the same incident,
though this time it was alleged that J.R. had penetrated L.R.’s vagina. L.R. had a medical
appointment after discovering bumps in her vaginal area. She said she had not had sex with
anyone, but feared she might have contracted an STD because of what J.R. had done. L.R.
told the nurse about what happened in the pool, but this time said her brother had penetrated
her vagina and it had hurt. She did not want to go home.
       In interviews on July 31, 2013, L.R. told a police officer and DCFS social worker that
she had been in the backyard pool one day in summer 2011, when she was 13. Her then 15-
year-old brother came into the pool, lured her to a corner, and began kissing her on her lips,
cheek and neck. She wore a two piece suit. J.R. took her shorts off and touched inside her
legs and opened them. L.R. felt an object being inserted into her vagina causing pressure.
L.R. did not see J.R.’s penis, but “felt three pressures and almost a fourth.” At that point,
grandmother interrupted J.R., yelling out, “what are you guys doing[?]” J.R. yelled back,
“we are just horsing around.” J.R. told L.R., “you better not tell anyone, no one is going to
believe you.” L.R. felt shocked and embarrassed. She was also afraid her brother—who
sometimes hit her when they fought and had once broken grandmother’s arm—might hurt
her because of his violent history. Later, J.R. told his psychiatrist that L.R. had pulled down

       3 J.R., who was diagnosed with autism and ADHD and received IEP services at
school, was under a psychiatrist’s care for behavioral concerns.


                                                3
his pants. The therapist met with the family and L.R. disclosed the sexual abuse.
Grandmother agreed during that meeting that someone would always watch the children.
       L.R. didn’t think grandmother really believed the abuse had happened, and thought
L.R. was telling a story to get attention. L.R. said grandmother could not have seen what
happened between J.R. and her from her location, and had just yelled out at the children.
L.R. had been afraid and did not tell grandmother about the incident because she had a
reputation as a liar, and because J.R. was grandmother’s favorite. L.R. said the pool incident
was the sole instance of sexual abuse.
       The initial DCFS referral had come after L.R. first disclosed the sexual abuse in late
2012, during a meeting with her school counselor about her falling grades. DCFS was
summoned. When the social worker met with L.R., however, L.R. said nothing about the
sexual abuse because grandmother was present. Grandmother had stared at L.R. shaking her
head, so L.R. said nothing. After the social worker left, grandmother confronted L.R.,
saying, “‘you want something to happen to him, don’t you!’”
       When asked about grandmother’s method of discipline, L.R. told the social worker
about an incident in 2012 when grandmother hit her on the head with a baking sheet. L.R.
denied suffering any marks or bruises. Apart from that incident, grandmother disciplined
L.R. by setting limits, i.e., restricting her ability to hang out with friends, or making her cook
or do extra laundry. She complained that J.R. hits her and that when he and she fight, “he
might get yelled at, but they blame me for everything.” When asked if she felt comfortable
and safe living in grandmother’s home, L.R. said, “no, I don’t like how they treat me there. I
don’t want to go back.”
       The social worker inspected the home which was messy and cluttered, but otherwise
appropriate. One corner of the backyard pool was less visible than the others from the
sliding glass door. The social worker thought someone looking out could see someone
standing in the pool, but might not be able to see underwater.
       Regarding the pool incident, grandmother told the social worker she had been able to
see the whole pool, and saw nothing happen. They had addressed this issue before, and
grandmother believed it had already been addressed. While in counseling two years earlier

                                                4
for behavioral problems, J.R. told his counselor that L.R. pulled his pants down in the pool.
He didn’t know what to do, so he went back indoors. They participated in a family
counseling session. The counselor felt it was an isolated event. Grandmother said she and
aunt “knew [they] couldn’t leave them alone at all and [they] don’t.” She had asked L.R. if
she wanted counseling, but she didn’t. Grandmother told the social worker that L.R. has “an
imagination,” is gifted and writes great stories, “so she is probably exaggerating.”
Grandmother admitted she once hit L.R. on the head (“mostly on the shoulder”) with “one of
those store-bought, throw away aluminum trays.” Grandmother admitted that she “lost it”
during an argument with L.R. over cooking dinner that escalated as L.R. became
increasingly disrespectful. Grandmother claimed she had not hit L.R. hard (and could not
have done so because her arms are weak due to illness), and the child sustained no marks or
bruises. She has never hit L.R. before or since. She also said L.R. was inclined to sneak out,
and did not come home when she was supposed to.
       When J.R. was interviewed by the social worker he denied any sexual activity
between him and his sister. Regarding the incident in the pool, J.R. recalled that he and L.R.
had been “pranking each other and [he] pulled her pants down and she pulled mine and then
it was just pretty embarrassing.” He thought it would be funny, but L.R. was not amused.
After he “pantsed her,” L.R. also pulled down his pants. J.R. denied kissing his sister or
partially penetrating her vagina. He said that “no one touches [him] and [he] never touched
[L.R.].” J.R. thought L.R. made up this story because she was angry with him because he
had more freedom than she did. She was rebellious and easily influenced by her friends.
She snuck out to be with a friend whom grandmother disliked. L.R. was given less freedom
“because [she] broke the trust.” She could have more if she didn’t do things like sneak out.
He admitted hitting his sister once on the arm during an argument, but denied doing it again.
       The children’s aunt had no concerns about their safety in the home. Aunt first learned
about the incident of sexual abuse at J.R.’s therapy session two years ago. His account had
differed from L.R.’s, “so we just keep them separate, and they are never home alone.” Aunt
had never seen the siblings touch or act in any way inappropriately with one another.
Because L.R. was worried she might have an STD, aunt was concerned that the child might

                                               5
be sexually active. Regarding the incident with the baking pan, aunt told the social worker
L.R. had called her at work after she and grandmother argued about making dinner. L.R. had
mentioned that grandmother hit her with a baking sheet, but “did not seem to be bothered by
it and/or to make a big deal about it.” She had not seen any marks or bruises on L.R. Aunt’s
ex-husband was also interviewed. He had lived in the family home for about a year during
an unspecified period. He never saw the children touch each other, and hardly ever saw
them together.
       The social worker met with L.R. a few days before the jurisdictional hearing.
Regarding the incident in the pool, L.R. largely reiterated her earlier factual account. This
time, however, L.R. said she had been able to see under water that J.R.’s penis was erect, and
said he had fully inserted his penis into her vagina three or four times. Ever since this
incident, L.R. had not been left alone and always had to be with grandmother or aunt.
       By the time of the jurisdictional hearing, DCFS was satisfied that grandmother’s act
of inappropriate physical discipline had been an isolated incident, and that she had
appropriate measures in place to allow L.R. safely to return home. L.R., however, still did
not want to go back for several reasons. One reason was that she did not want J.R. to go to
jail, so it would be better if she was gone. (The police had told her “those were the only
options.”) L.R. also mentioned the incident when grandmother hit her on the head with a
metal baking sheet, as well as her belief that J.R. received preferential treatment from
grandmother and aunt. She said grandmother “lets J.R. get away with everything. He comes
home late and nothing happens, but if I did that I’d get my privileges taken away,” whereas
J.R. only had time deducted from the amount of time he could stay out the next time.
Grandmother and aunt mistakenly “think [L.R.] is always doing something she’s not
supposed to be doing and that she never helps out around the house.” 4 L.R. admitted that



       4L.R. seemed pleased and excited when the social worker told her J.R. had said he
believed L.R. was actually the favored child, and that grandmother and aunt believed she
was mostly well-behaved and did a good job of helping around the house.


                                               6
she snuck out to see her friend. She denied doing anything bad, and it upset her that her
family believed she was doing stuff with boys.
       L.R. liked her foster placement and new school, but would “possibly consider coming
home” if she could attend a different school than the one she’d attended before (at which
she’d felt bullied), and if grandmother and aunt would be “nicer to her and not tell her she’s
acting like a ‘bitch.’” L.R. also wanted to be allowed to hang out with a particular friend,
and “didn’t really want to live with her brother.” L.R. had not had any visits with
grandmother since her detention. She was “debating” whether or not to visit grandmother
“because [grandmother] just makes [her] feel low. Like [grandmother] calls [her] a bitch.”
       Grandmother told the social worker she had heard “two different stories” about the
pool incident from the children. J.R. claimed that L.R. came up to him in the pool and pulled
down his shorts, and he got out and went indoors. L.R.’s version was what was alleged in
the petition. When L.R. initially told her “story,” she did not include all the details she now
gave. She basically said only that J.R. came up to her in the pool and pressed himself against
her. Grandmother denied there had been any recent incidents involving L.R. But L.R. had
been having trouble since beginning high school, her grades had dropped and she was
sneaking out of the house and not coming home when she was supposed to. Grandmother
wanted to visit L.R., and wanted her back at home.
       DCFS concluded that J.R. could safely remain at home with grandmother. It also
appeared that L.R. would be safe at home, based on the family safety plan that ensured the
children were never left unsupervised. DCFS determined that “the family’s actions were
protective and appropriate.” The incident of physical abuse was deemed an isolated one. No
previous or subsequent incidents of physical abuse or punishment had been reported.
However, “[L.R. was] refusing to return home.” Accordingly, the agency recommended that
she be declared a juvenile court dependent and remain suitably placed in foster care, that
reunification services be provided to grandmother, and that both L.R. and grandmother
receive individual counseling and participate in joint counseling, when it was appropriate.




                                               7
       At the conclusion of the jurisdictional hearing, the court sustained amended section
300, subdivision (b) allegations.5 L.R. was removed from grandmother’s physical custody.
DCFS was ordered to provide reunification services to the family. Visits would be in a
supervised therapeutic setting, once cleared by L.R.’s therapist.
                                             DISCUSSION
       Grandmother contends that there is insufficient evidence to support the court’s
jurisdictional findings or its dispositional orders.
1.     Jurisdictional findings
       a.      Applicable legal standards
       Section 300, subdivision (b) authorizes dependency jurisdiction where a “child has
suffered, or there is a substantial risk that the child will suffer, serious physical harm or
illness, as a result of the failure or inability of his or her parent or guardian to adequately
supervise or protect the child.” The focus of a dependency proceeding is on averting
harm to the child. (See generally, §§ 300, 300.2; see also In re A.S. (2011) 202
Cal. App. 4th 237, 247; In re Adam D. (2010) 183 Cal. App. 4th 1250, 1261.) “‘The basic
question under section 300 is whether circumstances at the time of the hearing subject the




       5 The sustained allegations read:
        “b-1
        “On a prior occasion, . . . [L.R.] was inappropriately touched when the child was
thirteen years old. The child does not wish to reside in the home and care of [grandmother],
due to the inappropriate touching. The [grandmother] . . . knew of the inappropriate touching
of the child and failed to protect the child. Such inappropriate touching of the child, and the
[grandmother’s] failure to protect the child, endangers the child’s physical health and safety
placing the child at risk of physical harm, damage, danger, sexual abuse and failure to
protect.
        “b-2
        “On a prior occasion in 2012, . . . [grandmother] inappropriately disciplined . . . [L.R.]
by striking the child’s head with a baking sheet. The child does not wish to reside in the
home and care of the mother, due to the physical discipline by the [grandmother]. Such
physical discipline of the child by the [grandmother] endangers the child’s physical health
and safety, placing the child at risk of physical harm, damage, danger, and physical abuse.”


                                                 8
minor to the defined risk of harm.’” (In re J.N. (2010) 181 Cal. App. 4th 1010, 1022
(J.N.).)
       A finding that the minor is a person described in section 300 must be supported by
a preponderance of the evidence. (§ 355, subd. (a); J.N., supra, 181 Cal.App.4th at
p. 1022.) As pertinent here, the juvenile court need not find that the child actually has
been harmed or is at current risk of harm. (In re Adam D., supra, 183 Cal.App.4th at
p. 1261.) Rather, the court must find that at the time of the jurisdictional hearing, the
child is at substantial risk of a defined and serious physical harm. (In re Savannah M.
(2005) 131 Cal. App. 4th 1387, 1397; J.N., at pp. 1023–1024; In re David M. (2005) 134
Cal. App. 4th 822, 829.) “[E]vidence of past conduct may be probative of current
conditions.” (In re Rocco M. (1991) 1 Cal. App. 4th 814, 824.) But the evidence as a
whole must be considered. Prior acts of neglect, standing alone, do not establish a
substantial risk of harm; there must be some reason beyond mere speculation to believe
they will reoccur. (Ibid.)
       We review the court’s jurisdictional findings for substantial evidence. (J.N.,
supra, 181 Cal.App.4th at p. 1022.) Under this standard, “‘we must uphold
the . . . [jurisdictional] findings unless, after reviewing the entire record and resolving all
conflicts in favor of the respondent and drawing all reasonable inferences in support of
the judgment, we determine there is no substantial evidence to support [them].’” (Ibid.)
       b.     Dependency jurisdiction improperly asserted based on isolated instance of
inappropriate physical discipline
       Grandmother admits she “lost it” once during an argument with L.R. in 2012, and
hit the child with an aluminum baking pan. There is no dispute that grandmother had not
hit L.R. (with or without an object) before this incident of concededly inappropriate
behavior and has not hit L.R. since this incident. Nor is there evidence that L.R. suffered
any bruises or marks or, according to her aunt, that L.R. even took the incident very
seriously. Nevertheless, DCFS maintains that jurisdiction was properly asserted because
“it was clear from the record that the conflict between [grandmother] and [L.R.] was
escalating, as demonstrated by the fact that [L.R.] did not want to live with

                                               9
[grandmother],” and “there would [otherwise] be no mechanism in place to protect [L.R.]
if [grandmother] ‘lost it’ again.” Grandmother maintains there is insufficient evidence to
support the assertion of juvenile court jurisdiction under section 300, subdivision (b)
based on this isolated incident of inappropriate discipline.
       Grandmother is correct. As stated above, the question under section 300 is
whether a preponderance of evidence demonstrates, at the time of the jurisdictional
hearing, that the child faces a specific, defined risk of substantial physical harm. (In re
David M., supra, 134 Cal.App.4th at p. 829; J.N., supra, 181 Cal.App.4th at p. 1022.) No
such showing was made here.
       There is evidence that grandmother lost control once—an incident she regretted—
and otherwise has always disciplined the children by revoking privileges or assigning
extra chores. Although DCFS found grandmother’s actions inappropriate, the record
contains no evidence she physically abused L.R. It is unlikely that L.R. faces a risk of
future harm. Clearly, L.R. believes she has been treated unfairly and is not adequately
appreciated by her family. Even if she is correct, there is no evidence these conditions
would subject this teen to substantial risk of serious physical harm as a result of other acts
by grandmother of similarly inappropriate physical discipline. Under the circumstances,
this isolated incident constitutes an insufficient basis for assertion of jurisdiction under
section 300. (See J.N., supra, 181 Cal.App.4th at pp. 1025–1026; In re Nicholas B.
(2001) 88 Cal. App. 4th 1126, 1136–1138.)
       c.     Dependency jurisdiction properly asserted based on instance of
inappropriate touching
       Although the siblings’ accounts vary, grandmother concedes that “something”
occurred between the siblings in the pool in 2011, and inappropriate touching was
involved. J.R. admits he initiated the incident. Grandmother argues that the pivotal issue
is not whether J.R. sexually abused or inappropriately touched his sister, but whether she
acted appropriately to protect L.R. and whether she remains at risk of further abuse. L.R.




                                              10
agrees this is the issue presented on appeal.6 She maintains, however, that the juvenile
court correctly found that “the risk of future harm was very much continuing, so long as
the children remained under one roof together,” with only the minimal protection of
continual supervision and without addressing therapeutically for J.R. the risk that he
would again engage in similar misconduct.
       A true finding under section 300, subdivision (b) requires proof of: “(1) neglectful
conduct by the parent in one of the specified forms; (2) causation; and (3) ‘serious
physical harm or illness’ to the minor, or a ‘substantial risk’ of such harm or illness.”
(Rocco M., supra, 1 Cal.App.4th at p. 820.) “The third element . . . effectively requires a
showing that at the time of the jurisdictional hearing the child is at substantial risk of
serious physical harm in the future.” (Savannah M., supra, 131 Cal.App.4th at p. 1396;
accord, David M., supra, 134 Cal.App.4th at p. 829.) Jurisdiction is improperly asserted
if the facts alleged represent an isolated instance of past parental neglect without future
risk. Thus, for example, jurisdiction was improper based on a single incident of sexual
abuse by a family friend in whose care children were placed, where the evidence showed
the parents responded appropriately to ameliorate the risk and the children would never
again be entrusted to his care. (Savannah M., at pp. 1396–1398.)
       In this case, the juvenile court was warranted in finding a risk of future harm.
After grandmother became aware of the pool incident and the risks posed by J.R.’s
inappropriate touching, she took the advice of his counselor and implemented a safety
plan that allowed J.R. to remain in the home, but required that the children never be left
alone together. To be sure, that plan decreased the opportunities for inappropriate contact
to occur. It did not, however, necessarily create a safe home environment for L.R. First,
it did nothing to alleviate the specific underlying risk, as there is no evidence that J.R.’s
counseling treatment was adjusted in any respect to address his indisputably
inappropriate behavior in the pool.


       6   DCFS does not address this issue on appeal.


                                              11
       Second, the record reflects that L.R.’s family disbelieved her account of the abuse.
At the time of the initial referral, when L.R. tried to recount the incident for a social
worker, she stopped short after grandmother signaled her to be quiet. After the social
worker left, grandmother contributed to L.R.’s feelings of fear, vulnerability and being a
less important family member than J.R., when she confronted L.R., saying, “‘you want
something to happen to him, don’t you!’” In July 2013, grandmother told the social
worker L.R. had an “imagination and . . . is probably exaggerating this.” Two years after
the pool incident, and with a safety plan in place, grandmother told DCFS she still did not
know what to believe. Even L.R.’s aunt, the adult with whom L.R. feels the closest bond,
spoke of the siblings telling different “stories.” Although there was contradiction in
L.R.’s recitations as to whether she saw J.R.’s erect penis or he achieved penetration,
even J.R. admits he initiated inappropriate contact with his sister in the pool. So long as
he remained in the family home, there was a risk that another incident of abuse might
occur, particularly when there was no indication J.R. received treatment or counseling to
address his sexualized behavior with his sibling.
       Third, L.R. feared J.R.’s violent propensities. That fear was not unfounded in
light of the fact that he had broken grandmother’s arm, and had struck his sister at least
once. Thus, L.R. did not feel safe, trusted or protected in grandmother’s home.
Substantial evidence supports the court’s conclusion that a long-term plan simply to
maintain vigilant supervision over two teens living under the same roof for the long-term,
without addressing J.R.’s troubling underlying behavior, was inadequate to prevent the
risk of future physical harm.




                                              12
2.     Disposition
       Grandmother argues there is insufficient evidence to support the juvenile court’s
dispositional orders removing L.R. from her care, and requiring monitored visits in a
therapeutic setting.7
       a.      Legal standard
       “Section 361, subdivision (c)(1), provides [that a child] ‘shall not be removed from
the home in which [she is] residing at the time of the petition unless there is clear and
convincing evidence of a substantial danger to the [child]’s physical health, safety,
protection, or physical or emotional well-being and there are no ‘reasonable means’ by
which the [child] can be protected without removal.’” (In re Noe F. (2013) 213 Cal. App. 4th
358, 367.) Section 361, also provides that a child may be removed from a parent’s custody if
“the [child] has been sexually abused, or is . . . at substantial risk of sexual abuse by a
[member] of [the child’s] household, . . . [and] the [child] does not wish to return home.”
(§ 361, subd. (c)(4).)
       “The jurisdictional findings are prima facie evidence the [child] cannot safely remain
in the home.” (In re T.V. (2013) 217 Cal. App. 4th 126, 135.) “‘“[T]he [child] need not have
been actually harmed before removal is appropriate.”’” (In re A.S., supra, 202 Cal.App.4th
at p. 247.) The focus here, as elsewhere, is on averting harm to the child. (Ibid.) In making
its dispositional orders, the juvenile court may consider, not just a parent’s current
circumstances, but also his or her past conduct in determining whether the child is at risk of
danger. (Rocco M., supra, 1 Cal.App.4th at p. 824.) We review dispositional orders for
substantial evidence, bearing in mind that the court was required to make its orders based on
the standard of clear and convincing evidence. (In re Noe F., supra, 213 Cal.App.4th at



       7  We reject DCFS’s assertion that grandmother forfeited her right to object to the
dispositional orders for failure to assert specific objections below. She contested the
juvenile court’s removal and visitation orders. “Even if a parent [fails to] contest the
state of the evidence, . . . she preserves the right to challenge it as insufficient to support a
particular legal conclusion.” (In re Javier G. (2006) 137 Cal. App. 4th 453, 464.)


                                                13
p. 367.) Here, there is substantial evidence to support the court’s order removing L.R. from
grandmother’s physical custody under either subdivision (c)(1) or (c)(4) of section 361.
       b.      Substantial evidence supports the removal order
       The court proceeded to disposition immediately after sustaining an allegation that
L.R. was inappropriately touched. Grandmother concedes that whatever happened in the
pool, it involved inappropriate touching by 15-year-old J.R. of his 13-year-old sister. L.R.
told DCFS she did not feel safe in grandmother’s house for several reasons, including the
fact that her brother remained in the house. She did not want to return. Under section 361,
in light of the fact that L.R. was, at a minimum, inappropriately touched by her brother in
their home and did not want to return home, removal was in order. (§ 361, subd. (c)(4); see
In re Esperanza G. (1985) 173 Cal. App. 3d 358, 359 [Under section 361, court erred in
returning child to family’s home where she feared a repetition of sexual abuse she suffered
there several years earlier.].) The removal order was also warranted under section 361,
subdivision (c)(1), as J.R. remained in the home and there was no evidence the underlying
issues which led him inappropriately to touch his sister had been addressed. Without
addressing those issues, L.R. could not safely return home. Like the trial court, we reject
grandmother’s assertion that her safety plan to maintain constant vigilance over the two teens
and never to leave L.R. alone constituted reasonable means to protect her short of removal.
Again, so long as J.R. was there, the family did nothing to address his underlying behavioral
issues, and L.R. continued to feel afraid and unsafe, the court justifiably concluded there
were no reasonable means to protect her in grandmother’s house.
3.     Visitation order
       a.      Legal standard
       The juvenile court has the duty to safeguard the parties’ rights to visitation by
balancing a parent’s rights with the best interests of the child. (In re Jennifer G. (1990) 221
Cal. App. 3d 752, 757; In re S.H. (2003) 111 Cal. App. 4th 310, 317 [court’s must “ensure
regular parent-child visitation occurs while [simultaneously] providing for flexibility in
response to [child’s] changing needs . . . and . . . dynamic family circumstances”].) The
court has the authority to determine the right to visitation, as well as its length and frequency,

                                               14
and may impose any other conditions or requirements on visitation that, in the court’s view,
the circumstances require. (Jennifer G., at p. 757.) We review a juvenile court visitation
order for abuse of discretion. (In re R.R. (2010) 187 Cal. App. 4th 1264, 1284.) The test is
whether a rational trier of fact could find the visitation order advanced the child’s best
interests. (In re Stephanie M. (1994) 7 Cal. 4th 295, 318–319.) To find an abuse of
discretion, we must conclude that the court’s ruling fell outside the bounds of reason. (Ibid.)
       b.      Monitored visits in a therapeutic setting was an appropriate order
       At the request of L.R.’s counsel, the court restricted contact between L.R. and
grandmother to monitored visits in a therapeutic setting, once L.R.’s therapist deemed such
contact appropriate. L.R. had been inappropriately touched by her brother, and felt
marginalized and unfairly treated by family members on whom she relied for protection.
She did not think grandmother believed her account of what had happened in the pool.
Afterwards, L.R. was never allowed to be alone and felt untrusted. It is clear there are a
number of issues this family needs to address. Accordingly, the court reasonably concluded
that monitored visits in the presence of a trained therapist was a reasonable means to assist
them in that endeavor. In light of the fact that L.R. continued to waver as to whether she
wanted to see grandmother, forcing the teen into unmonitored visits without therapeutic
supervision would likely be counterproductive to reunification efforts. Visits in a therapeutic
setting were in L.R.’s best interests until she felt safe with and trusted by her grandmother.
The court acted well within its discretion.




                                               15
                                           DISPOSITION
       The matter is reversed as to the court’s finding of jurisdiction pursuant to Welfare
and Institutions Code section 300, subdivision (b) and remanded to the juvenile court
with instructions to strike allegation (b)(2). In all other respects, the order is affirmed.
       NOT TO BE PUBLISHED.


                                            JOHNSON, J.


We concur:


              CHANEY, Acting P. J.


              MILLER, J.*




       *  Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.


                                              16